UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
MICHAEL MAVASHEV,

                          Plaintiff,                         ORDER
                                                             19-CV-01754
        - against -


UNITED STATES ATTORNEY’S OFFICE
FOR THE EASTERN DISTRICT OF NEW
YORK,

                           Defendant.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        On March 27, 2019, the Government removed Plaintiff’s Complaint and Order to Show

Cause seeking a declaratory judgment and injunctive relief arising out of the Government’s alleged

breach of a Stipulation of Settlement and Order in United States v. Mavashev, docket number 08-

CR-0902. (ECF No. 1). On April 9, 2019, the Court granted the Government’s request for an

extension of time to answer the Complaint until May 10, 2019. (ECF No. 4). On May 8, 2019,

two days before the Government’s deadline to respond, Plaintiff filed an Amended Complaint.

(ECF No. 10). The Government’s renewed request for an extension of time to answer the

Amended Complaint, (ECF No. 12), is granted and the Government is directed to respond by June

24, 2019.

        Plaintiff requests an “immediate decision on the motion for summary judgment pending

before this [C]ourt.” (ECF No. 11). As noted by the Government, there is no summary judgment

motion, nor any other motion, pending before the Court. To the extent Plaintiff is referring to his

Amended Complaint seeking a declaratory judgment and injunctive relief, those claims will be

resolved in due course in accordance with the Federal Rules of Civil Procedure. Further, staying



                                                         1
discovery will not enable the Court to resolve Plaintiff’s claims any faster. Accordingly, Plaintiff’s

request is denied.

         SO ORDERED.
Dated:         Brooklyn, New York
               June 3, 2019

                                                      /s        ___
                                                      I. Leo Glasser                        U.S.D.J.




                                                  2
